Citation Nr: 0202125	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  01-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of gunshot wound, right lateral chest with retained 
foreign body, status post right upper lobectomy, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran had active service in the United States Marine 
Corps from April 1969 to October 1970, including service in 
the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected residuals of a gunshot wound of the right lateral 
chest with retained foreign body, status post right upper 
lobectomy.  


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
residuals of gunshot wound, right lateral chest with retained 
foreign body, status post right upper lobectomy include 
shortness of breath.  The current manifestations do not 
include FEV-1 of 55 percent or less of predicted value, FEV-
1/FVC of 55 percent or less, and/or DLCO (SB) of 55 percent 
predicted or less.  

2.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of gunshot wound, right lateral chest with retained 
foreign body, status post right upper lobectomy so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The service-connected residuals of gunshot wound, right 
lateral chest with retained foreign body, status post right 
upper lobectomy are no more than 30 percent disabling.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Codes 6844 (2001).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. 3.321(b)(1) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating in excess of the 
currently assigned 30 percent for his service-connected 
residuals of gunshot wound, right lateral chest with retained 
foreign body, status post right upper lobectomy.  In essence, 
he contends that the disability is worse than is currently 
recognized by VA.  During his December 2001 personal hearing, 
he testified at length concerning the difficulties he 
encountered due to this disability.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision. 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2 
(2001); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service medical records reflect that he was 
admitted on February 1, 1970, with a fragment wound to the 
right thorax after he was hit by an enemy explosive device 
while in the field.  Physical examination revealed 
fragmentation wounds to the right thorax.  A chest film 
revealed a right chest fragment and hemothorax.  A right 
closed tube thoracostomy was performed.  The chest tube was 
removed five days later.  Examination revealed the lungs to 
be up and it was felt that the veteran could be discharged to 
his unit for follow-up.  By February 18th, it was reported 
that the veteran was healing well.  

The veteran's lungs and chest were normal on clinical 
evaluation on his separation examination in October 1970; a 
chest X-ray was normal.  The diagnosis was shrapnel wound of 
the right chest.  

When the veteran was examined by VA in December 1971, he 
complained of having problems with his lungs on exertion and 
pain in his right side.  On the right side of the chest near 
the posterior axillary line was a transverse scar just over 
three millimeters in length which was somewhat keloidal.  The 
scar was freely mobile, nonadherent and nondepressed.  There 
was an additional scar just between the greater trochanter 
and the iliac crest which was in the anterior axillary line 
and measured approximately 3 centimeters in diameter.  It was 
well-healed, freely mobile and nontender.  The diagnosis was 
healed gunshot wound, right side of chest and right iliac 
region with some subjective complaints.   

In a January 1972 VA rating decision, service connection was 
granted for a number of gunshot wound residuals, including a 
chest wound; a noncompensable rating was assigned.   

In August 1980, a private physician reported that the veteran 
was seen for hemoptysis.  It was noted that the veteran had 
sustained a penetrating wound of the right chest in service, 
which left him with metal fragments embedded in the bronchus 
of the right upper lobe of the right lung.  The veteran was 
bronchoscoped and found to have bleeding from the area of the 
foreign body.  Due to the recurrent hemorrhage, a right upper 
lobectomy was performed.  The foreign body which was present 
was no longer within the lung tissue.  There remained a 
second foreign body within the soft tissue of the chest wall, 
which was felt would not cause any problems.  

On VA examination in April 1981, the veteran reported that he 
had been coughing up blood and that he had been hospitalized 
the previous year for lung surgery to remove a lobe.  It had 
been determined that another piece of shrapnel was not a 
cause for concern and should be left in his chest.  He 
related that he had difficulty breathing, especially when 
exerting himself; that the site of surgery was still sore; 
that he did not take any medication; and that if the 
condition bothered him he just rested.  On examination, there 
was a long scar of thoracotomy in the right posterior chest, 
along the scapulovertibral border ending at about the 6th 
interspace.  The overall length of the scar was 13 inches by 
1/4 of an inch at its widest.  It was healed, nonadherent, 
nonfibrotic and nonsymptomatic on light palpation.  Other 
scars from surgical drains and a couple of small scars 
described as penetrating shrapnel wounds of the right 
posterior and lateral chest were also healed, nonadherent, 
nonfibrotic and nonsymptomatic.  The veteran displayed 
approximately an inch and a half chest expansion.  
Respiratory excursions at their extremes produced discomfort.  
Two foreign bodies in the right chest wall, shown on X-rays, 
were not palpable.  The diagnosis was residuals of shell 
fragment wound right lateral chest with retained foreign 
bodies, post recent right upper lobectomy scars healed, 
nonsymptomatic with slight atrophy and weakness right upper 
extremity.  

In an August 1981 rating decision, the service-connected 
disability was redenominated as gunshot wound residuals, 
right upper chest, with retained foreign bodies, status post 
right upper lobectomy. A 30 percent disability rating was 
assigned under Diagnostic Codes 6816-6818.  

In September 1999, the veteran requested an increased 
disability rating.  A VA compensation and pension examination 
was scheduled to evaluate his service-connected disability.

On VA examination in November 1999, it was reported that the 
veteran did not currently have hemoptysis, with the last 
episode in 1979 or 1980 and none since his right upper 
lobectomy.  On physical examination, there were diminished 
breath sounds on the right upper lobe.  There was no history 
of pulmonary embolus.  The veteran reported being short of 
breath and fatigued easily since the lobectomy.  The 
diagnosis was right upper lobectomy.  

Pulmonary function testing in November 1999 noted FEV-1 of 
81% predicted.  FEV-1/FVC was 61% predicted.  DLCO (SB), a 
pertinent finding, was not reported.  Consequently, the 
veteran was requested to report for further pulmonary 
function testing to determine DLCO (SB) level.  Subsequently, 
VA pulmonary function test results, dated in August 2000, 
were submitted.  These reflect FEV-1 of 63% of predicted and 
FEV-1/FVC of 72% post bronchodilators.  Diffusion testing 
revealed that the DLCO (SB) was 84% of that predicted.  

Also, the RO requested the examiner who conducted the 
November 1999 examination provide a response to the question 
of why there was an apparent disparity in the test results 
with a FEV-1 of 81% predicted and a FEV-1/FVC of 61% 
predicted being reported.  The examiner responded that the 
reduced FEV-1 post bronchodilators was within laboratory 
variability.  

In August 2000, the veteran's claim was denied by the RO.  In 
December 2000, the assigned disability rating was confirmed 
and continued by the RO.  The diagnostic code was changed to 
38 C.F.R. § 4.97, Diagnostic Code 6844 [post-surgical 
residual.  This appeal followed.

During a personal hearing at the RO in April 2001, the 
veteran testified that he had had a pulmonary examination in 
August of the previous year under the new rating formula; 
that the examiner indicated there had been worsening of the 
service-connected disorder since the last test six months 
earlier; that he was not currently being seen by any private 
or VA physician for bronchial problems; and that he did not 
use an inhaler or oxygen.  The veteran testified that the 
increase in severity was manifest by increasing breathing 
difficulty every year; that exertion lifting a dresser drawer 
almost caused him to pass out; and that he became tired in 
his work as a millwright, causing him to sleep 12 or 14 hours 
a night.  He testified that he had missed 30 or 40 days from 
work over the past year.  He reported that he did not cough 
up blood, but was always coughing up some kind of phlegm.  He 
stated that when he exerted himself or did anything strenuous 
he began gasping for air.  He testified that his primary 
symptom was being short of breath all the time.  The veteran 
further testified that his work, which he had been doing for 
22 years, involved heavy lifting and moving around and that 
he was lucky that his partner covered for him in 
accomplishing these tasks.  

In an April 2001 statement, the veteran requested a video 
conference hearing before a Board member.  At the video 
hearing before the undersigned in December 2001, the veteran 
testified that his most recent examination had been by the VA 
in August 2000; that he rarely coughed up blood; that he had 
difficulty breathing in hot and humid weather and on 
exertion, including long walks and climbing stairs in 
particular.  

The veteran further testified that he worked as a millwright 
and that his job involved lifting, walking a lot and climbing 
stairs. He reported that he had missed a lot of time from 
work to the extent that he had been counseled about it and 
that he became fatigued very easily, which resulted in 
reprimands at work.  He stated that he wore a mask with a 
filter on it at work because of the dust

The veteran further testified that he received his medical 
treatment from the VA only, on an as needed basis, and that 
he was not taking any medication.  He had not been advised to 
have additional surgery.  

Relevant law and regulation

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001). The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 
4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).

Specific schedular criteria

The veteran's chest disability was previously evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6816-6818, residuals of 
injuries to the pleural cavity, including shell wounds, which 
was in effect prior to October 6, 1996.  Under the old 
regulatory scheme prior to October 6, 1996, Diagnostic Code 
6816 provided a 30 percent disability rating for a unilateral 
lobectomy and a 50 percent disability rating for a bilateral 
lobectomy.  

The provisions of 38 C.F.R. § 4.97 were revised, effective 
October 7, 1996.  See 61 Fed. Reg. 46,720 (1996).  The VA 
Rating Schedule now includes new rating criteria for rating 
disabilities of the nose and throat.  The amendment to the 
regulations removed Diagnostic Codes 6816-6818.  As noted in 
the factual background section immediately above, the 
service-connected chest disability is currently rated under 
38 C.F.R. § 4.97, Diagnostic Code 6444 (2001) [post-surgical 
(lobectomy) residuals].

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, however, the veteran filed his claim for benefits in 
1999, several years after the 1996 amendment to 38 C.F.R. 
§ 4.97.  Therefore, only the current version of 38 C.F.R. 
§ 4.97 is applicable to this appeal.  

Under the current criteria, impairment resulting from a 
lobectomy is measured by a general rating formula for 
restrictive lung disease based upon current pulmonary 
functioning.  Under this formula, when there is Forced 
Expiratory Volume in one second (FEV-1) less than 40 percent 
of predicted value, or; the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; a veteran who requires 
outpatient oxygen therapy will be rated as 100 percent 
disabled.  When there is FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) will be rated as 60 
percent disabled.  When there is FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted the disability will be assigned 
a 30 percent rating.  See 38 C.F.R. § 4.97, Diagnostic Code 
6844 (2001).  

Note 3 to 38 C.F.R. § 4.97, Diagnostic 6844 (2001) provides 
that gunshot wounds of the pleural cavity with bullet or 
missile retained in the lung, pain, or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of the diaphragm or of lower chest expansion shall 
be rated at least 20 percent disabling.  Involvement of 
Muscle Group XXI (Code 5321) will not be rated separately.


Analysis

Initial matter - duty to notify/assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C. 
§ 5100 et seq. ].  This new law redefines the obligations of 
VA with respect to its duty to assist claimants in the 
development of their claims.  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The law further provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The veteran has been notified of the pertinent law and of 
what evidence is needed on several occasions, most recently 
in the SSOC which was issued by the RO in April 2001.  The 
veteran has not pointed to any additional pertinent evidence 
which has not been obtained, and the Board is not aware of 
any such evidence.  In December 2001, a video conference 
hearing was held before the undersigned, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(c) (West Supp. 2000).  During the hearing, the 
undersigned inquired of the veteran and his representative 
whether there was any other evidence not in the claims folder 
that was pertinent to the claim.  The response from each was 
negative.  See the December 2001 hearing transcript, page 12.   
  
The Board observes that the veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument with respect to the issue on appeal.  The veteran 
testified at two hearings, one in April 2001 at the RO before 
a Decision Review Officer and the second in December 2001 via 
videoconferencing equipment.  


In short, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which need be 
undertaken to comply with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Discussion

(i.)  Schedular rating

As discussed in detail in the factual background section 
above, the veteran sustained a shrapnel wound of his right 
chest with hemothorax in February 1970.  A lobectomy was 
performed in 1980.  A schedular rating of 30 percent has been 
in effect consistently since 1980.  The veteran is currently 
rated under Diagnostic Code 6844, the criteria for which have 
been explained in the law and regulations section above.  

With respect to any damage to Muscle Group XXI, the 
provisions of 38 C.F.R. § 4.97 specifically mandate that such 
damage will not be rated separately under 38 C.F.R. § 4.73, 
Diagnostic Code 5321.  See also 38 C.F.R. § 4.14 (2001) 
[except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation].  
The Board observes in passing that the veteran sustained a 
shell fragment wound of the left flank in May 1970, for which 
he has been assigned a 10 percent rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5319(2001).

The veteran's 30 percent rating for the service-connected 
residuals of gunshot wound, right lateral chest with retained 
foreign body, status post right upper lobectomy is a 
protected rating.  See 38 C.F.R. § 3.951 [a disability which 
has been continuously rated at any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the VA will not be reduced to less than such 
evaluation except upon a showing of fraud].    

The current schedular criteria for the veteran's service-
connected pulmonary disability has been set forth above.  For 
reasons explained immediately below, the objective evidence 
of record does not demonstrate that the requirements for a 
60 percent rating in terms of FEV-1 and FEV-1/FVC results are 
met or approximated.  

Crucial to the outcome of this appeal is the results of 
pulmonary testing in November 1999 and in August 2000.  Those 
results are as follows (followed by the schedular criteria 
for the assignment of a 60 percent disability rating:

FEV-1: 81% of predicted (November 1999)		40 to 55% of 
predicted
FEV-1: 63% of predicted (August 2000)
FEV-1/FVC: 61% of predicted (November 1999)	40 to 55% of 
predicted
FEV-1/FVC: 72% of predicted (August 2000)
DLCO(SB): 84% of predicted  (August 2000)		40 to 55% 
of predicted.

It is clear from a review of the numbers that the actual 
values fall short of that which is required for the next 
higher disability rating of 60 percent.

Moreover, there is no objective medical evidence reflecting 
cardiac limitations, and cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), episodes of acute 
respiratory failure, or a need for outpatient oxygen therapy.  
These findings are not currently demonstrated in the medical 
record, and the veteran does not contend that they exist.  

Moreover, the medical evidence does not establish that the 
foreign body which is retained is productive of disability.  
In addition, it appears that hemoptysis ceased following the 
1980 surgery. 

Based on the medical evidence of record, therefore, it cannot 
be concluded that the veteran's right lung residuals meet or 
more nearly approximate the criteria for the next higher 
schedular evaluation.  
 
The Board has carefully reviewed all of the evidence, 
including the veteran's descriptions of his disability.  
While the veteran's testimony is appreciated and it is 
apparent that he sincerely believes his right lung residuals 
warrant a higher evaluation, the Board's inquiry is limited 
by the criteria in the VA Schedule for Rating Disabilities, 
which has been discussed above.  The degree of impairment 
resulting from a disability involves a factual determination 
of the severity of the disability.  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria. See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).

There is no question that the veteran's physical condition is 
limited by his pulmonary disability.  This has been 
recognized by the assignment of a 30 percent disability 
rating.  As indicated by the Board above, the assigned 
disability rating constitutes recognition of his impairment 
at work.  See C.F.R. §§ 3.321(a), 4.1 (2001); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  
Whether an extraschedular rating may be considered in this 
case will be dealt with separately below.

In sum, the Board finds that the veteran's 30 percent 
disability rating for service-connected residuals of gunshot 
wound, right lateral chest with retained foreign body, status 
post right upper lobectomy is appropriate.  Although it is 
apparent that the veteran experiences shortness of breath, 
the laboratory findings, including FEV-1, FEV1/FVC and 
DLCO(SB) readings, are against an increased disability 
rating.  There are no other physical manifestations which fit 
the schedular criteria.  For these reasons, it is the 
judgment of the Board that there is no basis for a schedular 
rating greater than the currently assigned 30 percent 
disability evaluation under 38 C.F.R. § 4.97, Diagnostic Code 
6844 (2001).  

As a final matter with respect to the schedular rating, the 
Board has not identified any other Diagnostic Code under 
which the veteran could be more appropriately rated, and the 
veteran and his representative have pointed to none.

(ii.)  Extraschedular rating

The Board notes that the RO, in the January 2001 Statement of 
the Case, concluded that an extraschedular evaluation was 
considered but was not warranted for the disability under 
consideration.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321.  As noted above, the RO has 
addressed the matter of the assignment of an extraschedular 
rating.  The Board will, accordingly, consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2001).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  See 38 
C.F.R. § 3.321(b)(1) (2000); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  
For reasons explained below, the evidence of record does not 
show that the veteran's service-connected disability at issue 
here presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  

The record does not demonstrate that he has required any 
recent hospitalization for the service-connected respiratory 
disability.  Indeed, there is no evidence of anything but 
routine outpatient treatment.  Clinically, there is no 
evidence of an exceptional or unusual disability picture.  
Examining physicians have not indicated that the veteran's 
condition is out of the ordinary for this type of disability.  
In addition, the Board finds no evidence of symptoms which 
have been characterized as exceptional or unusual.  The 
medical and evidence of record demonstrates that the 
disability is manifested principally by shortness of breath 
which limits the veteran's physical activities.  

The record further does not reveal any evidence that the 
veteran's service-connected disability has markedly 
interfered with his veteran's employment.  He works as a 
millwright.  Although there is unquestionably some impact on 
his ability to perform his tasks, as discussed above, this is 
contemplated in the assignment of a 30 percent rating.  See 
Van Hoose, supra.    

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, an 
extraschedular evaluation is not warranted.  

Conclusion

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  For reasons expressed 
above, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased evaluation for the service-connected residuals of 
gunshot wound, right lateral chest with retained foreign 
body, status post right upper lobectomy.  


ORDER

Entitlement to a disability rating greater than 30 percent 
for the service-connected residuals of gunshot wound, right 
lateral chest with retained foreign body, status post right 
upper lobectomy, is denied.  



		
Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

